By the Court. Ingraham, First J.
If the facts stated by the appellant’s counsel appeared in the return, there would be ample grounds for reversing this judgment; but there is nothing either in the return or in the amended return from which any such facts can be inferred to have existed upon the trial. On the contrary, the plaintiff’s allegations are denied in the amended return, and the whole evidence is that of the defendant, called by the plaintiff. He testified to a purchase of a •.picture at auction, and then, on cross examination, stated that the plaintiff bid against him, and was the only bidder, and thereby enhanced the price. There is no doubt that underbidding by the owner or auctioneer vitiates the sale.
The judgment upon the facts appearing in the returns was correct, and we cannot look beyond the returns in deciding on an appeal.
. Judgment affirmed.